


Exhibit 10.7




AGREEMENT


CONCERNING THE EXCHANGE OF SECURITIES


BY AND AMONG


BETTER BIODIESEL, INC.


AND


GEOALGAE TECHNOLOGY, INC. AND


THE SECURITY HOLDERS OF GEOALGAE TECHNOLOGY, INC.




 
 

--------------------------------------------------------------------------------

 

 



AGREEMENT


THIS AGREEMENT (“Agreement”) is made this ___  day of ______, 2008, by and
between Better Biodiesel, Inc. a Colorado corporation (“Better Biodiesel”),
GeoAlgae Technology, Inc., a Wyoming corporation (“GAT”) and the security
holders of GAT (the “GAT Security Holders”) who are listed on Exhibit 1.1
hereto.


WHEREAS, Better Biodiesel desires to acquire all of the issued and outstanding
common stock of GAT (“GAT Stock”) from the GAT Security Holders in exchange for
common stock of Better Biodiesel;


WHEREAS, all of the GAT Security Holders agree to exchange one hundred percent
(100%) of the GAT Stock they hold in GAT for three million, three hundred
thousand (3,300,000) shares of Better Biodiesel common stock (the “Shares”).


WHEREAS, Better Biodiesel commits to make an additional six million, seven
hundred thousand (6,700,000) shares available as additional compensation,
issuable subject to performance based criteria (“BBDS Performance Shares”) as
described in Section 1.1(b) herein.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:


ARTICLE I
Exchange of Securities


1.1            Issuance of Securities. Subject to the terms and conditions of
this Agreement, Better Biodiesel agrees to issue and exchange the Shares for one
hundred percent (100%) of the issued and outstanding GAT Stock held by the GAT
Security Holders.  All Better Biodiesel Shares will be issued directly to the
GAT Security Holders on the Closing Date (as hereinafter defined), pursuant to
the schedule set forth in Exhibit 1.1.


 (a)            Upon Closing (defined in Section 7.1), Better Biodiesel shall
issue to the existing GAT Security Holders the total aggregate amount of three
million, three hundred thousand (3,300,000) Shares;


(b)            Better Biodiesel commits to make six million, seven hundred
thousand (6,700,000) shares available as additional compensation, issuable
subject to following performance based criteria (the “BBDS Performance Shares”):


(1) Eighty percent (80%) of GAT’s contribution to Better Biodiesel’s EBITDA
arising from GAT’s algae biofuel technology-for feedstock growth and/or fuel
production based revenue shall be paid in BBDS Performance Shares at a value of
$1.00 per share (i.e.> a $1,200,000 contribution to Better Biodiesel’s EBIDTA
would result in the issuance of 960,000 BBDS Performance Shares”); and


(2) Twenty percent (20%) of GAT's contribution to Better Biodiesel's EBITDA
arising from GAT’s acquisition of existing oil and fuel distributor based
revenue shall be paid in BBDS Performance Shares at a value of $1.00 per share
(i.e.> a $1,200,000 contribution to Better Biodiesel’s EBIDTA would result in
the issuance of 240,000 BBDS Performance Shares”)


1.2            Exemption from Registration. The parties hereto intend that all
Better Biodiesel common stock to be issued to the GAT Security Holders shall be
exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), pursuant to Section 4(2) and/or Regulation D of
the Securities Act and rules and regulations promulgated thereunder.  In
furtherance thereof, each of the GAT Security Holders will execute and deliver
to Better Biodiesel subscription agreements for the Shares, a copy of which is
attached as Exhibit 1.2, on the Closing date of this Agreement (the “Closing
Date”).



 
1

--------------------------------------------------------------------------------

 





ARTICLE II
Representations and Warranties of GAT


GAT hereby represents and warrants to Better Biodiesel that:


2.1           Organization. GAT is a corporation duly organized, validly
existing and in good standing under the laws of Wyoming, has all necessary
corporate powers to own its properties and to carry on its business as now owned
and operated by it, and is duly qualified to do business and is in good standing
in each of the states where its business requires qualification.


2.2            Capital. GAT will deliver 100% of its issued and outstanding
stock, subscriptions, options, rights, warrants, debentures, instruments,
convertible securities pr convertible preferred stock, or other agreements or
commitments obligating GAT to issue any additional GAT Stock of any class, which
shall equal _______________ shares of common stock, on a fully diluted
basis.  There shall be no outstanding preferred stock of GAT at the time of the
Closing.


2.3            Subsidiaries. GAT currently does not own any subsidiaries.


2.4            Directors and Executive Officers. The names and titles of the
directors and executive officers of GAT are as follows:


(a)


Name
 
Position
Ronald D. Lewis

Kenneth R. Bennett

F. Briton McConkie
 
Director , Chief Technology Officer

Director,


Director, Chief Executive Officer

Director



(b)            Immediately upon the Closing, Better Biodiesel shall appoint
GAT’s designated management team.


2.5            Financial Statements. GAT represents that it shall have the
ability to provide and shall produce, within forty-five (45) days of Closing,
financial statements consisting of a balance sheet and a related statements of
income and cash flow for (I) the prior two (2) fiscal years (or for the period
since inception of the Company, if less than two years), (II) for the quarters
subsequent to the most recent fiscal year and (III) for the period subsequent to
the most recent quarter if material changes have occurred (the “GATFinancial
Statements”), which fairly represent the financial condition of GAT as of the
respective dates and for the periods involved, and such statements shall be
prepared in accordance with generally accepted accounting principles (GAAP).
 
The GAT Financial Statements shall state Zero Dollars ($0) of debt-related
liabilities..
 


2.6            Absence of Changes. Since December 31, 2007, there has not been
any material change in the financial condition or operations of GAT, except as
contemplated by this Agreement.  As used throughout this Agreement, “material”
means:  Any change or effect (or development that, insofar as can be reasonably
foreseen, is likely to result in any change or effect) that causes substantial
increase or

 
2

--------------------------------------------------------------------------------

 

 diminution in the business, properties, assets, condition (financial or
otherwise) or results of operations of a party.  Taken as a whole, material
change shall not include changes in national or international economic
conditions or industry conditions generally; changes or possible changes in
statutes and regulations applicable to a party; or the loss of employees,
customers or suppliers by a party as a direct or indirect consequence of any
announcement relating to this transaction.


2.7            Absence of Undisclosed Liabilities. As of the Closing Date, GAT
shall not have any material debt, liability or obligation of any nature, whether
accrued, absolute, contingent or otherwise, and whether due or to become due,
that is not reflected in the GAT Liability Schedule, attached as Exhibit 2.7.


2.8            Tax Returns. GAT has filed all federal, state and local tax
returns required by law and has paid all taxes, assessments and penalties due
and payable. The provisions for taxes, if any, reflected in Exhibit 2.8 are
adequate for the periods indicated.  There are no present disputes as to taxes
of any nature payable by GAT.


2.9           Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, Better
Biodiesel, its legal counsel and accountants shall have the opportunity to meet
with GAT’s accountants and attorneys to discuss the financial condition of GAT
during reasonable business hours and in a manner that does not interfere with
the normal operation of GAT’s business.  GAT shall make available to Better
Biodiesel all books and records of GAT.


2.10           Intellectual Property Rights. GAT owns or has the right to use
all trademarks, service marks, trade names, copyrights and patents material to
its business.


2.11            Compliance with Laws. To the best of GAT’s knowledge, GAT has
complied with, and is not in violation of, applicable federal, state or local
statutes, laws and regulations, including federal and state securities laws,
except where such non-compliance would not have a material adverse impact upon
its business or properties.


2.12            Litigation. GAT is not a defendant in any suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of GAT, threatened
against or affecting GAT or its business, assets or financial condition.  GAT is
not in default with respect to any order, writ, injunction or decree of any
federal, state, local or foreign court, department, agency or instrumentality
applicable to it.  GAT is not engaged in any material litigation to recover
monies due to it.


2.13            Authority. The Board of Directors of GAT has authorized the
execution of this Agreement and the consummation of the transactions
contemplated herein, and GAT has full power and authority to execute, deliver
and perform this Agreement, and this Agreement is a legal, valid and binding
obligation of GAT and is enforceable in accordance with its terms and
conditions.  A majority of GAT Security Holders have agreed to and have approved
the terms of this Agreement and the exchange of securities contemplated hereby.


2.14            Ability to Carry Out Obligations. The execution and delivery of
this Agreement by GAT and the performance by GAT of its obligations hereunder in
the time and manner contemplated will not cause, constitute or conflict with or
result in (a) any breach or violation of any of the provisions of or constitute
a default under any license, indenture, mortgage, instrument, article of
incorporation, bylaw, or other agreement or instrument to which GAT is a party,
or by which it may be bound, nor will any consents or authorizations of any
party other than those hereto be required, (b) an event that would permit any
party to any agreement or instrument to terminate it or to accelerate the
maturity of any indebtedness or other obligation of GAT, or (c) an event that
would result in the creation or imposition of any lien, charge or encumbrance on
any asset of GAT.

 
3

--------------------------------------------------------------------------------

 



2.15            Full Disclosure. None of the representations and warranties made
by GAT herein or in any exhibit, certificate or memorandum furnished or to be
furnished by GAT, or on its behalf, contains or will contain any untrue
statement of material fact or omit any material fact the omission of which would
be misleading.


2.16            Assets. GAT’s assets are fully included in Exhibit 2.5 or, if
Exhibit 2.5 is not available at Closing, attached as Exhibit 2.16 attached
hereto, and such assets are not subject to any claims or encumbrances except as
indicated in Exhibit 2.5 or Schedule 2.16, respectively.


2.17            Material Contracts. A list of GAT’s material contracts are
attached hereto as Exhibit 2.17, and such contracts shall be made available for
inspection within five (5) days prior to Closing.


2.18            Indemnification. GAT agrees to indemnify, defend and hold Better
Biodiesel harmless against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries and
deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against Better Biodiesel which arise out of, or result
from (i) any breach by GAT in performing any of its covenants or agreements
under this Agreement or in any schedule, certificate, exhibit or other
instrument furnished or to be furnished by GAT under this Agreement, (ii) a
failure of any representation or warranty in this Article II or (iii) any untrue
statement made by GAT in this Agreement.


2.19            Criminal or Civil Acts. For the period of five years prior to
the execution of this Agreement, no executive officer, director or principal
stockholder of GAT has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission or NASD judgment or decree, or is
currently the subject to any investigation in connection with a felony crime or
Commission or NASD proceeding.


2.20           Restricted Securities.  GAT and the GAT Security Holders
acknowledge that all of the Better Biodiesel Shares issued by Better Biodiesel
are restricted securities and none of such securities may be sold or publicly
traded except in accordance with the provisions of the Securities Act.




ARTICLE III
Representations and Warranties of Better Biodiesel


Better Biodiesel represents and warrants to GAT that:


3.1            Organization. Better Biodiesel is a corporation duly organized,
validly existing and in good standing under the laws of Nevada, has all
necessary corporate powers to carry on its business, and is duly qualified to do
business and is in good standing in each of the states where its business
requires qualification.


3.2            Capital. The authorized capital stock of Better Biodiesel
consists of two hundred million (200,000,000) shares of $0.01 par value common
stock, of which approximately twenty seven million, six hundred eighty nine
thousand, five hundred one (27,689,501) shares are currently outstanding.  Three
million three hundred thousand (3,300,000) additional Shares will be issued
pursuant to this agreement at the Closing., zero (0) shares of $0.01 par value
preferred stock, five million (5,000,000) of which are authorized and none of
which currently are outstanding. All of the outstanding common stock is duly and
validly issued, fully paid and non-assessable. Currently, warrants to issue
approximately six hundred eighty four thousand, eight hundred sixteen (684,816)
shares of common stock remain outstanding and options to issue thirty three
thousand, three hundred thirty four (33,334) shares of common stock.  There are
no other outstanding subscriptions, , rights, , debentures, instruments,
convertible securities or other agreements or commitments obligating Better
Biodiesel to issue any additional shares of its capital stock of any class.

 
4

--------------------------------------------------------------------------------

 



3.3            Subsidiaries. Better Biodiesel does not have any subsidiaries or
own any interest in any other enterprise.


3.4           Directors and Officers. The name and title of the director and
executive officer of Better Biodiesel are as follows:


(a)


Name
 
Position
David M. Otto

Gary M. DeLaurentiis

Alan Chaffee


 
Director

Director


Director




.


(b)            Pursuant to this Agreement, Better Biodiesel shall appoint two
(2) GAT designees to the board of directors, the first upon Closing, and the
second within 90 days of Closing (but in no event earlier than 45 days following
Closing, pursuant to Rule 14(f) of the 1934 Exchange Act;


(c)            Concurrent to this Agreement, Kenneth R. Bennett and Better
Biodiesel will execute an employment agreement naming Kenneth R. Bennett the
Chief Executive Officer of Better Biodiesel and, as soon as practicable
thereafter, Ronald D. Lewis and Better Biodiesel will execute an employment
agreement naming Ronald D. Lewis the Chief Technology Officer of Better
Biodiesel


3.5            Financial Statements. Exhibit 3.5 hereto consists of the audited
financial statements of Better Biodiesel for the fiscal year ended September 30,
2007 (the “Better Biodiesel Financial Statements”) The Better Biodiesel
Financial Statements have been prepared in accordance with generally accepted
accounting principles and practices consistently followed by Better Biodiesel
throughout the period indicated, and fairly present the financial position of
Better Biodiesel as of the date of the balance sheet included in the Better
Biodiesel Financial Statements and the results of operations for the period
indicated.


3.6            Absence of Changes. Since December 31, 2007, there has not been
any material change in the financial condition or operations of Better
Biodiesel, except as publically filed with the Securities and Exchange
Commission or contemplated by this Agreement.  As used throughout this
Agreement, “material” means:  Any change or effect (or development that, insofar
as can be reasonably foreseen, is likely to result in any change or effect) that
causes substantial increase or diminution in the business, properties, assets,
condition (financial or otherwise) or results of operations of a party.  Taken
as a whole, material change shall not include changes in national or
international economic conditions or industry conditions generally; changes or
possible changes in statutes and regulations applicable to a party; or the loss
of employees, customers or suppliers by a party as a direct or indirect
consequence of any announcement relating to this transaction.


3.7            Absence of Undisclosed Liabilities. As of the Closing Date,
Better Biodiesel shall not have any material debt, liability or obligation of
any nature, whether accrued, absolute, contingent or otherwise, and whether due
or to become due, that is not reflected in the Better Biodiesel Financial
Statements.

 
5

--------------------------------------------------------------------------------

 



3.8           Tax Returns. Better Biodiesel has filed all federal, state and
local tax returns required by law and have paid all taxes, assessments and
penalties due and payable. The provisions for taxes, if any, reflected in
Exhibit 3.8 are adequate for the periods indicated.  There are no present
disputes as to taxes of any nature payable by Better Biodiesel.


3.9            Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, GAT, its
legal counsel and accountants shall have the opportunity to meet with Better
Biodiesel’s accountants and attorneys to discuss the financial condition of
Better Biodiesel during reasonable business hours and in a manner that does not
interfere with the normal operation of Better Biodiesel’s business.  Better
Biodiesel shall make available to GAT all books and records of Better Biodiesel.


3.10           Intellectual Property Rights. Better Biodiesel has no trademarks,
service marks, trade names, copyrights or patents material to its business.


3.11            Compliance with Laws. To the best of Better Biodiesel’s
knowledge, Better Biodiesel has complied with, and is not in violation of,
applicable federal, state or local statutes, laws and regulations, including
federal and state securities laws, except where such non-compliance would not
have a material adverse impact upon its business or properties.


3.12            Litigation. Better Biodiesel is not a defendant in any suit,
action, arbitration or legal, administrative or other proceeding, or
governmental investigation which is pending or, to the best knowledge of Better
Biodiesel, threatened against or affecting Better Biodiesel or its business,
assets or financial condition.  Better Biodiesel is not in default with respect
to any order, writ, injunction or decree of any federal, state, local or foreign
court, department, agency or instrumentality applicable to it.  Better Biodiesel
is not engaged in any material litigation to recover monies due to it.


3.13            Authority. The Board of Directors of Better Biodiesel has
authorized the execution of this Agreement and the consummation of the
transactions contemplated herein, and Better Biodiesel has full power and
authority to execute, deliver and perform this Agreement, and this Agreement is
a legal, valid and binding obligation of Better Biodiesel and is enforceable in
accordance with its terms and conditions.


3.14            Ability to Carry Out Obligations. The execution and delivery of
this Agreement by Better Biodiesel and the performance by Better Biodiesel of
its obligations hereunder in the time and manner contemplated will not cause,
constitute or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any license, indenture,
mortgage, instrument, article of incorporation, bylaw, or other agreement or
instrument to which Better Biodiesel is a party, or by which it may be bound,
nor will any consents or authorizations of any party other than those hereto be
required, (b) an event that would permit any party to any agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation of Better Biodiesel, or (c) an event that would result in the
creation or imposition of any lien, charge or encumbrance on any asset of Better
Biodiesel.


3.15            Full Disclosure. None of the representations and warranties made
by Better Biodiesel herein or in any exhibit, certificate or memorandum
furnished or to be furnished by Better Biodiesel, or on its behalf, contains or
will contain any untrue statement of material fact or omit any material fact the
omission of which would be misleading.


3.16            Assets. Better Biodiesel assets are fully included in Exhibit
3.5 and are not subject to any claims or encumbrances except as indicated in
Exhibit 3.5.


3.17           Material Contracts. A list of Better Biodiesel’s material
contracts are attached hereto as Exhibit 3.17, and such contracts shall be made
available for inspection within five (5) days prior to Closing.

 
6

--------------------------------------------------------------------------------

 



                3.18           Indemnification. Better Biodiesel agrees to
indemnify, defend and hold GAT harmless against and in respect of any and all
claims, demands, losses, costs, expenses, obligations, liabilities, damages,
recoveries and deficiencies, including interest, penalties and reasonable
attorney fees asserted by third parties against GAT which arise out of, or
result from (i) any breach by Better Biodiesel in performing any of its
covenants or agreements under this Agreement or in any schedule, certificate,
exhibit or other instrument furnished or to be furnished by Better Biodiesel
under this Agreement, (ii) a failure of any representation or warranty in this
Article III or (iii) any untrue statement made by Better Biodiesel in this
Agreement.


3.19            Criminal or Civil Acts. For the period of five (5) years prior
to the execution of this Agreement, no executive officer, director or principal
stockholder of Better Biodiesel has been convicted of a felony crime, filed for
personal bankruptcy, been the subject of a Commission or NASD judgment or
decree, or is currently the subject to any investigation in connection with a
felony crime or Commission or NASD proceeding.




ARTICLE IV
Covenants Prior to the Closing Date


4.1            Investigative Rights. Prior to the Closing Date, each party shall
provide to the other party, and such other party’s counsel, accountants,
auditors and other authorized representatives, full access during normal
business hours and upon reasonable advance written notice to all of each party’s
properties, books, contracts, commitments and records for the purpose of
examining the same.  Each party shall furnish the other party with all
information concerning each party’s affairs as the other party may reasonably
request.  If during the investigative period one party learns that a
representation of the other party was not accurate, no such claim may be
asserted by the party so learning that a representation of the other party was
not accurate.


4.2            Conduct of Business. Prior to the Closing Date, each party shall
conduct its business in the normal course and shall not sell, pledge or assign
any assets without the prior written approval of the other party, except in the
normal course of business.  Neither party shall amend its Articles of
Incorporation or Bylaws (except as may be described in this Agreement), declare
dividends, redeem or sell stock or other securities.  Neither party shall enter
into negotiations with any third party or complete any transaction with a third
party involving the sale of any of its assets or the exchange of any of its
common stock.


4.3            Confidential Information.  Each party will treat all non-public,
confidential and trade secret information received from the other party as
confidential, and such party shall not disclose or use such information in a
manner contrary to the purposes of this Agreement.  Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.


4.4            Notice of Non-Compliance.  Each party shall give prompt notice to
the other party of any representation or warranty made by it in this Agreement
becoming untrue or inaccurate in any respect or the failure by it to comply with
or satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement.




ARTICLE V
Conditions Precedent to Better Biodiesel’s Performance


5.1            Conditions. Better Biodiesel’s obligations hereunder shall be
subject to the satisfaction at or before the Closing Date of all the conditions
set forth in this Article V.  Better Biodiesel may waive any or all of these
conditions in whole or in part without prior notice; provided, however, that no
such waiver of a condition shall constitute a waiver by Better Biodiesel of any
other condition of or any of Better Biodiesel’s other rights or remedies, at law
or in equity, if GAT shall be in default of any of its representations,
warranties or covenants under this Agreement.

 
7

--------------------------------------------------------------------------------

 





5.2            Accuracy of Representations. Except as otherwise permitted by
this Agreement, all representations and warranties by GAT in this Agreement or
in any written statement that shall be delivered to Better Biodiesel by GAT
under this Agreement shall be true and accurate on and as of the Closing Date as
though made at that time.


5.3            Performance. GAT shall have performed, satisfied and complied
with all covenants, agreements and conditions required by this Agreement to be
performed or complied with by it on or before the Closing Date.


5.4           Absence of Litigation. No action, suit or proceeding, including
injunctive actions, before any court or any governmental body or authority,
pertaining to the transaction contemplated by this Agreement or to its
consummation, shall have been instituted or threatened against GAT on or before
the Closing Date.


5.5           Officer’s Certificate. GAT shall have delivered to Better
Biodiesel a certificate dated the Closing Date signed by the Chief Executive
Officer of GAT certifying that each of the conditions specified in this Article
has been fulfilled and that all of the representations set forth in Article II
are true and correct as of the Closing Date.


5.6            Corporate Action. GAT shall have obtained the approval of the GAT
Security Holders for the transaction contemplated by this Agreement.


5.7            Acceptance of Financial Statements. Better Biodiesel shall have
reviewed and in its sole discretion accepted, prior to the Closing Date, the GAT
Financial Statements as set forth in Exhibit 2.5.




ARTICLE VI
Conditions Precedent to GAT’s Performance


6.1            Conditions. GAT’s obligations hereunder shall be subject to the
satisfaction at or before the Closing Date of all the conditions set forth in
this Article VI. GAT may waive any or all of these conditions in whole or in
part without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by GAT of any other condition of or any of GAT’s
rights or remedies, at law or in equity, if Better Biodiesel shall be in default
of any of its representations, warranties or covenants under this Agreement.


6.2            Accuracy of Representations. Except as otherwise permitted by
this Agreement, all representations and warranties by Better Biodiesel in this
Agreement or in any written statement that shall be delivered to GAT by Better
Biodiesel under this Agreement shall be true and accurate on and as of the
Closing Date as though made at that time.


6.3            Performance. Better Biodiesel shall have performed, satisfied and
complied with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by it on or before the Closing Date.


6.4            Absence of Litigation. No action, suit or proceeding before any
court or any governmental body or authority, pertaining to the transaction
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against Better Biodiesel on or before the Closing Date.


6.5            Officer’s Certificate. Better Biodiesel shall have delivered to
GAT a certificate dated the Closing Date signed by the Chief Executive Officer
of Better Biodiesel

 
8

--------------------------------------------------------------------------------

 

certifying that each of the conditions specified in this Article has been
fulfilled and that all of the representations set forth in Article III are true
and correct as of the Closing Date.


6.6            Payment of Liabilities. On or before the Closing Date, Better
Biodiesel shall have paid any outstanding obligations and liabilities of Better
Biodiesel through the Closing Date, including obligations created subsequent to
the execution of this Agreement.


6.7            Directors of Better Biodiesel. On the Closing Date, the Board of
Directors of Better Biodiesel shall appoint one (1) designee of GAT to Better
Biodiesel Board of Directors.  Subsequently, a second designee of GAT shall be
appointed to the Better Biodiesel Board of Directors within ninety (90) days of
the Closing, but in no event earlier than forty five (45) days following the
Closing, in consideration of Rule 14(f) of the 1934 Exchange Act, in the event
that Better Biodiesel deems it beneficial to appoint an additional (alternate)
director during such period..


6.8           Officers of Better Biodiesel. Concurrent to this Agreement, the
Board of Directors of Better Biodiesel shall execute an employment agreements
naming Kenneth R. Bennett to the position of Chief Executive Officer of Better
Biodiesel and Ronald D. Lewis to the position of Chief Technology Officer of
Better Biodiesel.


ARTICLE VII
Closing


7.1            Closing. The closing of this Agreement shall be held at the
offices of The Otto Law Group, PLLC, or at any mutually agreeable place within
thirty (30) days of the mutual execution of this Agreement, unless extended by
mutual agreement.  At the closing:


(a) GAT shall deliver to Better Biodiesel (i) copies of Exhibit 1.2 executed by
all of the GAT Security Holders, (ii) an assignment of all of the GAT Stock to
Better Biodiesel, (iii) the officer’s certificate described in Section 5.5, (iv)
signed minutes of its directors approving this Agreement.


(b) Better Biodiesel shall deliver to GAT (i) certificates representing three
million, three hundred thousand (3,300,000) Better Biodiesel Shares issued in
the names of the GAT Security Holders, (ii) the officer’s certificate described
in Section 6.5, and (iii) signed minutes of its directors approving this
Agreement.




ARTICLE VIII
Covenants Subsequent to the Closing Date


8.1           Registration and Listing. Following the Closing Date, Better
Biodiesel shall:


(a) Continue Better Biodiesel’s common stock quotation on the Electronic
Over-the-Counter Bulletin Board system;
 
(b) Comply with the Form 8-K requirements of the Securities Exchange Act of 1934
(the “Exchange Act”), including the timely preparation and filing of audited
financial statements as required by Form 8-K;
 
(c) Promptly retain a qualified investor and public relations firm; and
 
(d) Clear any Exchange Act Rule 144 sales of Better Biodiesel common stock
offered by any Better Biodiesel common stockholder including affiliates or
former affiliates of Better Biodiesel within forty-eight (48) hours of the
filing of the Notice of Sale pursuant to Rule 144.
 
8.2 Corporate Action.  Better Biodiesel shall file the required documents and
take the required actions to change its name to “Geo BioEnegry, Inc.,” or to
such other name as deemed acceptable to the directors and management

 
9

--------------------------------------------------------------------------------

 

 
of Biodiesel, within thirty (30) days following the Closing.




ARTICLE IX
Miscellaneous


9.1            Captions and Headings. The article and Section headings
throughout this Agreement are for convenience and reference only and shall not
define, limit or add to the meaning of any provision of this Agreement.


9.2            No Oral Change. This Agreement and any provision hereof may not
be waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.


9.3           Non-Waiver. The failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions.  No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.


9.4            Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.


9.5            Entire Agreement. This Agreement contains the entire Agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings.


9.6            Choice of Law. This Agreement and its application shall be
governed by the laws of the state of Colorado.


9.7            Counterparts. This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


9.8           Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed as follows:


Better Biodiesel:                                 Better Biodiesel, Inc
c/o The Otto Law Group, PLLC
601 Union St., Suite 4500
Seattle, WA 98101
                        Attn: David M. Otto, Director


GAT:                                            GeoAlgae Technology, Inc.
3945 So Wasatch Blvd., Suite 242
Salt Lake City, UT 84124
Attn:  Ronald D. Lewis, Director


With a copy to:                                 The Otto Law Group, PLLC
            601 Union Street, Suite 4500
            Seattle, Washington 98101
            Attn: David Otto                                

 
10

--------------------------------------------------------------------------------

 





9.9            Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.


9.10            Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


9.11            Finders. There are no finders in connection with this
transaction.


9.12            Announcements.  The parties will consult and cooperate with each
other as to the timing and content of any public announcements regarding this
Agreement.


9.13            Expenses. Each party will bear their own expenses, including
legal fees incurred in connection with this Agreement.  The GAT Security Holders
shall not be responsible for any costs incurred in connection with the
transaction contemplated by this Agreement.


9.14            Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in it,
shall survive the Closing Date.


9.15            Exhibits. As of the execution hereof, the parties have provided
each other with the exhibits described herein.  Any material changes to the
exhibits shall be immediately disclosed to the other party.










    9.16            Termination, Amendment and Waiver.


(a)            Termination.  This Agreement may be terminated at any time prior
to the Closing Date, whether before or after approval of matters presented in
connection with the share exchange by the stockholders of Better Biodieselor by
the members of GAT:


(1)            By mutual written consent of GAT and Better Biodiesel;


(2)            By either GAT or Better Biodiesel;


 
(i)
If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or



 
(ii)
If the transaction shall not have been consummated on or before with9inn thirty
(30) days following mutual execution of this Agreement, unless the failure to
consummate the transaction is the result of a material breach of this Agreement
by the party seeking to terminate this Agreement.



(3)            By GAT, if Better Biodiesel breaches any of its representations
or warranties hereof or fails to perform in any material respect any of its
covenants, agreements or obligations under this Agreement; and

 
11

--------------------------------------------------------------------------------

 





(4)            By Better Biodiesel, if GAT breaches any of its representations
or warranties hereof or fails to perform in any material respect any of its
covenants, agreements or obligations under this Agreement.


(b)            Effect of Termination.  In the event of termination of this
Agreement by either Better Biodiesel or GAT, as provided herein, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of GAT or Better Biodiesel, and such termination shall
not relieve any party hereto for any intentional breach prior to such
termination by a party hereto of any of its representations or warranties or any
of its covenants or agreements set forth in this Agreement.


(c)            Extension; Waiver.  At any time prior to the Closing Date, the
parties may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligation of the other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party.  The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.


(d)            Procedure for Termination, Amendment, Extension or Waiver.  A
termination of this Agreement, an amendment of this Agreement or an extension or
waiver shall, in order to be effective, require in the case of GAT or Better
Biodiesel, action by its respective Board of Directors or the duly authorized
designee of such Board of Directors.


[Remainder of Page Intentionally Blank; Signature Page Follows]

 
12

--------------------------------------------------------------------------------

 

In witness whereof, the parties have executed this Agreement concerning the
exchange of securities on the date indicated above.


BETTER BIODIESEL, INC.





David M. Otto
            Authorized Officer, Director






GEOALGAE TECHNOLOGY, INC.   






Kenneth R.
Bennett                                                                
Chief Executive Officer,
Director                                                                                                

 
13

--------------------------------------------------------------------------------

 
